Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office is made final. Claims 1, 3-7, 9-12, 14-17, and 19-20 are pending.

Status of Claims 
Applicant’s amendment date 04/12/2021, amending claims 1, 5, 12, 15, and 20.

Response to Amendment
The previously pending rejection under 35 USC 101, will be maintained. 

Response to Arguments
Applicant’s argument received on date 04/12/2021 have been fully considered, but they are not persuasive, moreover, any new grounds of rejection have been necessitated by applicant’s amendments to the claims. The rejections has been updated to address these amendments. 
Response to Arguments under 35 USC 101:
Applicants argue on pages 14-15 of the remarks: 


Examiner respectfully disagree: 
First, with regard to determining a camp scheduling algorithm” these elements are evaluate under prong 2 and step 2B. Please see response to argument with regard to prong 2 and step 2B below.  
With regard to the abstract idea, Independent claim 1, with similar steps likewise reflect in claims 12 and 20 recite the abstract idea: receiving a request to assign delivery tasks to a group of delivery workers; each delivery task associated with properties including a delivery location, a volume of parcels, and an assigned volume of parcels; each delivery worker associated with one or more desired delivery areas, and a desired delivery volume; determining a camp scheduling; a first scheduling type, the first scheduling type being one of: a delivery task basis for assigning delivery tasks to delivery workers, and a delivery worker basis for assigning delivery workers to delivery tasks; determining, based on assigning the tasks and workers using the first scheduling type, a comparison between the number of unassigned delivery tasks; and based on the comparison: 2Application No. 16/571,442 Attorney Docket No. 14904.0069-00000 a second scheduling type, the second scheduling type being different from the first scheduling type, wherein each delivery worker is associated with a status of loyal, new, rolling, or normal and further wherein assigning the first delivery task to a first delivery worker further comprises: determining whether available delivery workers comprise a loyal delivery worker; assigning the loyal delivery worker to the delivery task when it is determined that the available delivery workers comprise the loyal delivery worker; determining whether the available delivery workers comprise a new delivery worker when it is determined that the available delivery workers do not comprise the loyal delivery worker; assigning the new delivery worker to the delivery task when it is determined that the available delivery workers comprise the new delivery worker; determining whether the available delivery workers comprise a rolling delivery worker when it is determined that the available delivery workers do not comprise the new delivery worker; 3Application No. 16/571,442 Attorney Docket No. 14904.0069-00000 assigning the rolling delivery worker to the delivery task when it is determined that the available delivery workers comprise the rolling delivery worker; determining whether the available delivery workers comprise a normal delivery worker when it is determined that the available delivery workers do not comprise the rolling delivery worker; and assigning the normal delivery worker to the delivery task when it is determined that the available delivery workers comprise the normal delivery worker.  If a claim limitation covers concepts performed in the human mind (including an observation, evaluation, judgement, opinion) and commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior, 
Applicants argue (Prong 2) on page 15 of the remarks:
“Considering Applicant’s amended claim 1 as a whole, the claim integrates the purported judicial exception into a practical application. amended claim 1 provides improvements to the technical field of delivery task assignment and reassignment by providing a particular way of providing delivery worker assignments by “determining a camp scheduling algorithm” as recited in amended claim 1.” 
Examiner respectfully disagree: 
With regard to integrates the purported judicial exception into a practical application. In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional element, that integrate the exception into a practical application of that exception. An "additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use exception, such that it is more than a drafting effort designed to monopolize the exception.
The claims recites the additional limitation , “network”, “computer”, “memory devices”, “processors”, “user device”, “first and second databases” “algorithm” and 
The use of generic computer component to "assign delivery tasks to delivery workers and determining a camp scheduling algorithm" does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (step 2A-prong two: NO).

Applicants argue (Step 2B) on pages 16-17 of the remarks: 
“the office fails to consider the specific requirements in the claimed combination of steps, now further in view of the amendments presented above. For example, independent claim 1 recites “determining a camp scheduling algorithm”…. Claim 1 recites “significantly more” than the alleged abstract idea and is therefore patent eligible for this additional reason”. 
Examiner respectfully disagree: 
The Alice framework, step 2B (Part 2 of Mayo) determine if the claim is sufficient to ensure that the claim amounts to "significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1, 12 and 20 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 12 and 20 includes various elements that are not directed to the abstract idea. These elements include “network”, “computer”, “memory devices”, “processors”, “user device”, “first and second databases” “algorithm” and “transmitting device” 
Examiner asserts that a “network”, “computer”, “memory devices”, “processors”, “user device”, “first and second databases” “algorithm” and “transmitting device” are a 
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a "non-conventional and non-generic arrangement of know, conventional pieces," but merely call for performance of the claimed on a set of generic computer components" and display devices.
In addition, Fig.1 [0023] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7, 9-12, 14-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-7, 9-17, and 

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 

Independent Claims 1, 12 and 20, the claims, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations: delivery assignment, comprising: receiving a request to assign delivery tasks to a group of delivery workers; each delivery task associated with properties including a delivery location, a volume of parcels, and an assigned volume of parcels; each delivery worker associated with one or more desired delivery areas, and a desired delivery volume; determining a camp scheduling; a first scheduling type, the first scheduling type being one of: a delivery task basis for assigning delivery tasks to delivery workers, and a delivery worker basis for assigning delivery workers to delivery tasks; determining, based on assigning the tasks and workers using the first scheduling type, a comparison between the number of unassigned delivery tasks; and based on the comparison: 2Application No. 16/571,442 Attorney Docket No. 14904.0069-00000 a second scheduling type, the second scheduling type being different from the first scheduling type, wherein each delivery worker is associated with a status of loyal, new, rolling, or normal and further wherein assigning the first delivery task to a first delivery worker further comprises: determining whether available delivery workers comprise a loyal delivery worker; assigning the loyal delivery worker to the delivery task when it is determined that the available delivery workers comprise the loyal delivery worker; determining whether the available delivery workers comprise a new delivery worker when it is determined that the available delivery workers do not comprise the loyal delivery worker; assigning the new delivery worker to the delivery task when it is determined that the available delivery workers comprise the new delivery worker; determining whether the available delivery workers comprise a rolling delivery worker when it is determined that the available delivery workers do not comprise the new delivery worker; 3Application No. 16/571,442 Attorney Docket No. 14904.0069-00000 assigning the rolling delivery worker to the delivery task when it is determined that the available delivery workers comprise the rolling delivery worker; determining whether the available delivery workers comprise a normal delivery worker when it is determined that the available delivery workers do not comprise the rolling delivery worker; and assigning the normal delivery worker to the delivery task when it is determined that the available delivery workers comprise the normal delivery worker.

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, 12 and 20 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.  If a claim limitation covers concepts performed in the human mind (including an observation, evaluation, judgement, opinion) and commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior, then it falls within the “Mental processes” and “method of organizing human activity” grouping of abstract idea. Accordingly, the claims recite an abstract idea.

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “network”, “computer”, “memory devices”, “processors”, “user device”, “first and second databases” “algorithm” and “transmitting device”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 

As a result, examiner asserts that claims 2-7, 9-11, 14-17, and 19 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 12 and 20 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 12 and 20 includes various elements that are not directed to the abstract idea. These elements include “network”, “computer”, “memory devices”, “processors”, “user device”, “first and second databases” “algorithm” and “transmitting device”
Examiner asserts that a “network”, “computer”, “memory devices”, “processors”, “user device”, “first and second databases” “algorithm” and “transmitting device” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 

In addition, Fig.1 [0023], of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Claims 3-7, 9-11, 14-17, and 19 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 12 and 20. 

The dependent claims further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 

Further, Examiner notes that the addition limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Powell, Warren B. "A stochastic formulation of the dynamic assignment problem, with an application to truckload motor carriers." Transportation Science 30.3 (1996): 195-219. (Year: 1996)
Chen, Chun, C. S. Lee, and C. McGillem. "Task assignment and load balancing of autonomous vehicles in a flexible manufacturing system." IEEE Journal on Robotics and Automation 3.6 (1987): 659-671. (Year: 1987)
Bask, Anu, et al. "Performance issues of smart transportation management systems." International Journal of productivity and performance management (2009). (Year: 2009)
Dai, Hongyan, Ling Ge, and Yali Liu. "Information Matters: an Empirical Study of the Efficiency of On-Demand Services." Information Systems Frontiers (2018): 1-13. (Year: 2018)
Wilson et al. US 2017/0046653: Planning of transportation requests. 
Lehmann et al. US 9,864,962: minimum suggested rate picking. 
Spiegel et al. US 2006/0136237: method and system for anticipatory package shipping. 
Levy et al. US 2016/0225115: Transportation system using crowdsourced warehouses and storage facilities. 
Thakur US 10,101,164: route optimization system and method of use thereof. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZEH OBAID/Examiner, Art Unit 3623           

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623